Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 1 of 20




                  Exhibit 1
                          Part 2
              Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 2 of 20




Event: 'Lemony Snicket's A Series of Unfortunate Events' TV series premiere, New York,
USA-11 Jan 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
              Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 3 of 20




Event: YMA Fashion Scholarship Fund Geoffrey Beene National Scholarship Awards
Dinner, Arrivals, Grand Hyatt New York, USA- 12 Jan 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 4 of 20




Event: Muhammad Ali's Celebrity Fight Night XXIII, Arrivals, Phoenix, USA- 18 Mar
2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 5 of 20




Event: Muhammad Ali's Celebrity Fight Night XXIII, Show, Phoenix, USA - 18 Mar 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 6 of 20




Event: Muhammad Ali's Celebrity Fight Night XXIII, Show, Phoenix, USA - 18 Mar 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 7 of 20




Event: Bonpoint 'Mon Premier Diamant' launch dinner, New York, USA - 20 Apr 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 8 of 20




Event: Bonpoint 'Mon Premier Diamant' launch dinner, New York, USA - 20 Apr 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
              Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 9 of 20




Event: 'Genius' TV show screening, Afterparty, Tribeca Film Festival, New York- 20 Apr
2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 10 of 20




Event: 'Full Frontal with Samantha Bee' TV show FYC event, Panel, New York, USA- 16
May 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 11 of 20




Event: 'The Tick' TV show premiere, Arrivals, New York, USA- 16 Aug 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 12 of 20




Event: 'The Tick' TV show premiere, Arrivals, New York, USA- 16 Aug 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 13 of 20




Event: Dior Lady Art #2 dinner, New York, USA- 30 Nov 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 14 of 20




Event: Dior Lady Art #2 dinner, New York, USA- 30 Nov 2017
Registration Title: PMC Archive Collection No. 7
Copyright Registration Number: VA0002215218
              Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 15 of 20




Event: Elton John Announces 'Farewell Yellow Brick Road' Tour, New York, USA - 24 Jan
2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
            Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 16 of 20




Event: 90th Annual Academy Awards, Rehearsal, Los Angeles, USA - 03 Mar 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
              Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 17 of 20




Event: 90th Annual Academy Awards, Preparations, Los Angeles, USA - 04 Mar 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 18 of 20




Event: Marvel's 'Jessica Jones' season 2 TV show premiere, Arrivals, New York, USA- 07
Mar 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
             Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 19 of 20




Event: Marvel's 'Jessica Jones' season 2 TV show premiere, Arrivals, New York, USA- 07
Mar 2018
Registration Title: PMC Archive Collection No. 6
Copyright Registration Number: VA0002214092
              Case 1:20-cv-04583-MKV Document 29-2 Filed 09/11/20 Page 20 of 20




Event: 'Fahrenheit 451' film premiere, Arrivals, New York, USA - 08 May 2018
Registration Title: PMC Archive Collection No. 3
Copyright Registration Number: VA0002211262
